Citation Nr: 0523381	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-23 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a neck disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a right shoulder disability has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2003 rating action that denied service 
connection for neck, right shoulder, and back disabilities on 
the grounds that new and material evidence to reopen the 
claims had not been received.  In May 2005, the veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge at the VA office in Las Vegas, Nevada; a transcript 
of the hearing is of record.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not contain 
all of the veteran's service medical records; only the report 
of the 1974 enlistment examination is of record.  At the 
hearing on appeal, the veteran testified that he was treated 
in service at a military medical facility in Germany in 1975 
for injuries to the neck, right shoulder, and back, but no 
service medical records documenting any such treatment are 
contained in the claims file.  The veteran's representative 
argued that the duty to assist requires that a search be 
conducted for such important documentation.

Although the record documents the RO's request for a search 
for service medical records at the National Personnel Records 
Center (NPRC), no request to search military medical 
facilities directly at Fort Jackson, South Carolina and in 
Germany, and other pertinent military records depositories 
was made.  Although the RO requested and obtained some of the 
veteran's medical records from Army National Guard (ANG) 
facilities in Alabama and Nevada pertaining to his periods of 
Reserve service there, no search was made at those ANG 
facilities for copies of service medical records from the 
veteran's period of active military service from June 1974 to 
June 1976.  Under the circumstances, the Board finds that, in 
addition to the NPRC, the RO should directly contact military 
medical facilities at Fort Jackson, South Carolina, in 
Germany, and any other pertinent military records 
depositories, including ANG facilities in Alabama and Nevada, 
and request all service medical records of the veteran's 
treatment and evaluation for neck, right shoulder, and back 
problems.  

With respect to post-service medical treatment to support the 
claims on appeal, the Board finds that additional development 
action is also required.  

The record reflects post-service treatment and evaluation of 
the veteran for cervical and lumbar spine problems by Thomas 
Dunn, M.D., Desert Orthopaedic Center, 3150 N. Tenaya Way, 
Suite 100, Las Vegas, Nevada 89128.  The Board finds that the 
RO should request the veteran to provide authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159, to enable it to obtain outstanding records of his 
evaluation and treatment by Dr. Dunn from May 2002 up to the 
present time.

On remand, the RO should also obtain all records of 
outstanding medical treatment and evaluation of the veteran 
for neck, right shoulder, and back disabilities at the VA 
Medical Center (VAMC) in Las Vegas, Nevada from June 2003 up 
to the present time, to include records from the VA clinic at 
901 Rancho Lane.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should contact the NPRC, as 
well as directly contact military medical 
facilities at Fort Jackson, South 
Carolina; in Germany (specifically, a 
U.S. military hospital in a small town 
near Wiesbaden or Nurnburg); and any 
other pertinent military records 
depositories, to include ANG facilities 
in Alabama and Nevada, and request a 
search for all service medical records 
associated with treatment and evaluation 
of the veteran during his period of 
active military service from June 1974 to 
June 1976, to specifically include 
treatment for neck, right shoulder, and 
back injuries during combat training in 
Germany on or about mid-1975.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should obtain from the Las 
Vegas VAMC, to include the VA clinic at 
901 Rancho Lane, copies of all records of 
treatment and evaluation of the veteran's 
neck, right shoulder, and back from June 
2003 to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.

3.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby.  
The letter should include a summary of 
the evidence currently of record that is 
pertinent to each of the claims, and 
specific notice as to the type of 
evidence necessary to substantiate each 
claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request the veteran to provide sufficient 
information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
matters on appeal that are not currently 
of record.  The RO should specifically 
request the veteran to provide 
authorization to enable it to obtain all 
records of his treatment and evaluation 
for cervical and lumbar spine problems 
from May 2002 to the present time by 
Thomas Dunn, M.D., Desert Orthopaedic 
Center, 3150 N. Tenaya Way, Suite 100, 
Las Vegas, Nevada 89128.
  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  In the event that 
additional service medical records are 
obtained, such adjudication should 
include consideration of the provisions 
of 38 C.F.R. § 3.156(c).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.        §§ 5109B, 
7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


